Citation Nr: 0126391	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a disability of the 
low back as secondary to a service-connected disability of 
the right knee.

3.  Entitlement to compensation benefits for a disability of 
the low back pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
October 1985.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The veteran provided oral testimony before the undersigned 
Member of the Board in August 2001, a transcript of which has 
been associated with the claims file.

The issues of entitlement to compensation benefits for a 
disability of the cervical spine pursuant to the provisions 
of 38 U.S.C.A. § 1151, and service connection for PTSD are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for a disability of the 
right knee rated as chronic patellofemoral arthralgia and 
arthroscopic and lateral retinacular release. 

2.  A disability of the low back is not shown by competent 
evidence to be causally related to the service-connected 
disability of the right knee.

3.  The veteran is not shown to have additional disability of 
the low back that is the result of VA medical treatment, 
reasonably related thereto or an unintended consequence of VA 
medical treatment for recurrent unstable gait and low back 
pain.  


CONCLUSIONS OF LAW

1.  A disability of the low back is not proximately due to, 
the result of, or aggravated by a service-connected 
disability of the right knee.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a));  Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based on VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO in October 1988 granted service 
connection for a disability of the right knee.  The 
disability was described as chronic patellofemoral 
arthralgia, status post injury, arthrotomy and lateral 
retinacular release.  The RO assigned a 10 percent rating 
under Diagnostic Code 5257.  There was no reference to the 
low back in the initial VA benefit application in July 1988 
or on the initial VA examination of the right knee later in 
1988.  Her argument regarding the severity of the right knee 
disability on appeal did not mention any low back pain 
complaints.  The Board in 1990 reviewed the record, found the 
disability was no more than slight and affirmed the initial 
10 percent rating. 

The veteran filed an application for an increase in the 
disability rating for the right knee in late 1992, stating 
that she needed a brace, and that the knee had worsened.  The 
contemporaneous record included an X-ray of the knee that was 
interpreted as normal.  

She told a VA examiner that she had a recent reinjury when 
the knee gave way.  She complained of swelling and difficulty 
with stairs.  The examiner reported a slight limp, no 
significant pain and marked patellofemoral tenderness.  The 
examiner said there was no other evidence of instability and 
that she bore most of the weight on the left.  The examiner's 
impression was chronic patellofemoral syndrome with 
synovitis.

The record showed no reference was made to the low back on 
the VA examination or in her correspondence to the RO in 
April 1993 and January 1994.  In the 1994 correspondence she 
said that she had injured her right shoulder in 1991 when the 
right knee locked and caused the shoulder to separate.  She 
did not respond to a VA request for pertinent treatment 
records and a description of the accident.  

Her next correspondence to VA in mid 1995 discussed the 
severity of her right knee disability.  She noted a recent 
right ankle injury and recent surgery.  In seeking an 
extended convalescence rating for the right knee, she 
reported in August 1995 that she was unable to do her job as 
a horse trainer.  Her subsequent correspondence in mid 1996 
wherein she sought a rating increase was also directed to the 
right knee exclusively.

On a VA examination early in 1997 the veteran reported that 
her right knee gave out and that she had to shift weigh to 
the left knee.  She reported that she had back pain for the 
previous seven or eight months that was secondary to the 
right knee pain.  The examiner noted that she had a full 
range of motion of the right knee, an unremarkable gait, no 
swelling and no significant deformity.  The diagnosis was 
status post right knee surgeries.  Other VA records were 
unremarkable regarding the low back except for a reference in 
May 1997 to back pain of six months and right shoulder pain 
since 1989 when she was in a motor vehicle accident.  The 
assessment included low back pain.

In her notice of disagreement regarding the continuation of 
the present rating for the right knee, the veteran contended 
the problem with her back was from her knees, and that 
nothing was said about a "sc rating" for the back due to 
the knees.  

At an August 1997 RO hearing she mentioned treatment for the 
knee and the back (Transcript at 6).  Argument regarding the 
back was included in the appeal of the right knee disability 
rating.  The Board in October 1998 granted a 20 percent 
rating for the right knee disability.

The RO obtained the report of VA hospitalization in 1998 that 
was unremarkable regarding the low back.  A VA examiner in 
late 1998 reported her complaint of worsening chronic low 
back pain that started five years previously.  She reportedly 
had no history of back injury or surgery, but did report two 
surgeries on the right knee.  The examiner found tenderness 
of the lower paraspinal muscles, and that she complained of 
pain with motion of the lumbosacral spine.  The examiner also 
examined the right knee and reported that X-rays of the knee 
and the lumbosacral spine were normal.  The diagnoses 
included chronic low back pain with normal X-ray findings.  
The examiner opined that the veteran's low back pain was not 
related to her right knee disability.

In disagreement with the decision wherein the RO denied 
service connection on a secondary basis, the veteran argued 
that a VA physician had given her a heat pad, and that she 
had twisted her back on account of her right knee.  In her 
appeal she argued that she could not see how her back problem 
could not be the direct result of the right knee disability.

The record contains a hand written statement in August 1999 
wherein the veteran said that on July 4, 1999, she reinjured 
her back when her right knee had given out as she walked down 
steps.  She stated that she was admitted to a VA hospital on 
July 7th , and physical therapy was started for her neck and 
back.  She reported that a physical therapist came to get her 
to walk with a walker, that the therapist did not use a belt, 
and stepped away when she attempted to use the walker.  She 
stated that she fell and the bottom of the walker went across 
her back, and thereafter the physical therapy clinic issued 
her a wheel chair, back brace and a TENS unit for pain, and a 
heating pad.  There is a report of contact on file regarding 
the transcription of the veteran's statement.

The RO obtained records that corresponded to several VA 
hospital admissions the veteran had in 1999.  She was 
admitted to the Birmingham VA Medical Center on July 6, 1999, 
for complaints of chronic back pain and lower extremity 
weakness.  The inpatient notes show a consultation report 
dated July 6, that noted the veteran needed a walker since 
she was to be discharged on this date (apparently from the 
Montgomery VA Medical Center).  The report noted that she had 
been seen at bedside for ambulating training, that she was 
able to stand without assistance with a walker, and that when 
asked, she responded that there was no complaint of 
dizziness.  

When she was asked to take a few steps with the walker, both 
knees appeared to "give away" and she fell forward.  The 
therapist reported being able to hold on to the veteran and 
cushion her fall.  She was placed in bed with the assistance 
of several other personnel.  A report dated July 7 noted that 
she had no neurologic evidence to support her weakness and no 
evidence of spinal stenosis.  It was reported that she had a 
significant psychiatric component that accounted for poor 
pain tolerance.  Other records included X-rays of the 
lumbosacral spine that were read as normal.  A magnetic 
resonance imaging (MRI) the next day was read as showing no 
significant abnormalities, and a conjoined root sleeve at L5-
S1 that was a normal variant.

The summary for a July 8-14, 1999 admission to the Montgomery 
VA Medical Center shows that she fell on staircase a week 
prior to admission and that she had a history of chronic back 
pain, multiple joint pain and arthritis of both knees.  Past 
medical history was significant for chronic back pain, which 
she reported after a fall from a horse in 1996.  It was 
explained to her that the weakness could be due to chronic 
back pain and arthritis.  The summary mentioned that a walker 
was requested prior to her discharge and that, according to 
the veteran, while she was being trained for its use, she 
apparently fell and complained of left shoulder pain and left 
rib cage pain.  The radiology report showed a normal lumbar 
spine.  The final diagnoses included chronic back pain, 
depression, and arthritis of the knees and lower extremity 
weakness.  

A note on July 8 reported that her husband blamed a physical 
therapist for causing her to fall.  According to this summary 
she was transferred to the Birmingham VA Medical Center after 
the fall and her complaint of shoulder and rib cage pain. 

Consultation dated on July 9 shows the veteran was evaluated 
for a back injury complained of as the result of her right 
knee giving out in late June.  It was reported that she had 
waked out of her room the previous day, that she complained 
of extreme pain, but had no localizing deficit and had 
localizing tenderness to light touch.  She was to have a 
transcutaneous electrical nerve stimulating (TENS) unit, hot 
packs and a thermoform.  

The summary of the July 18-24, 1999 admission to another VA 
hospital shows the veteran was admitted for chronic low back 
pain, unstable gait and vision loss.  It was reported that 
she said that she had injured the right knee prior to 
admission, but had suffered subsequent falls, which caused 
back and neck problems.  She was transferred to the 
psychiatry service on the day prior to her discharge, but 
reportedly left before an assessment could be completed.  The 
diagnoses included generalized anxiety disorder with 
depression, degenerative joint disease (low back and neck 
pain) and history of falls.  A note dated July 20 shows 
complaints of chronic back pain, inability to walk and neck 
pain.  There was a July 23 reference to right ankle trauma 
and a private record on the same day noting low back pain and 
neck pain.  Records show that a right knee x-ray on July 23 
was read as normal.  

The summary of the veteran's readmission to the Montgomery VA 
Medical Center from July 29 to August 4, 1999, notes right 
knee weakness and pain, and a previous evaluation earlier in 
the month.  According to the veteran, the right knee was 
"going out on her" and she could not keep balance with 
crutches.  There was a history of chronic back pain and 
depression.  The right knee was noted to be tender with 
healed scar and mild crepitus, but an orthopedic consultant 
reportedly did not note any acute findings.  It was reported 
that bed rest was advised because of a recurrent fall 
history, but that she consistently remained noncompliant, and 
went outside several times a day for smoking.  The final 
diagnoses included history of chronic back pain.  

An inpatient note of July 29 reported that she stated that 
negligence of a VA worker and physical therapy caused a fall 
during hospitalization.  There was also a reference to the 
fall and a contusion of the lower back.  On July 30 an 
orthopedic consultant noted history of seven falls in the 
past week, but that examination showed no right knee 
effusion, medial or lateral instability, negative posterior 
and anterior drawer sign, and no patellar crepitus.  The 
physician stated he was unable to explain repeated falls on 
clinical findings of the right knee.  

Inpatient records show on August 3 the veteran had complaints 
of right knee pain and weakness, but that an examination 
found no detectable motor weakness, no instability or 
effusion, and an unremarkable X-ray and MRI of the right 
knee.  It was reported that the active range of motion was 
limited due to pain.  The examiner stated that multiple 
sclerosis was for consideration in light of the diffuse and 
multiple weakness episodes of varied symptoms.  Another note 
from August 3 reports that she desired physical therapy for 
weakness of knees to prevent falling, and that she was 
admitted with diagnosis of low back pain.  

The summary of a seven-day VA hospitalization August 6-13, 
1999 at another VA facility shows no diagnosis of a chronic 
low back disability.  The principal diagnosis was mood 
disorder, not otherwise specified.  Another right knee x-ray 
on August 7, after a fall from a wheelchair, noted minimal 
medial joint space narrowing and an impression of arthritis. 

An outpatient report dated in late August 1999 notes her 
complaint of falling down steps at home and injuring the 
right knee and ankle.  Examination showed no instability, 
swelling, limitation of motion of either joint and negative 
X-ray for acute injury.  She was prescribed exercises for 
right quadriceps atrophy of long standing.  Another August 25 
note reports that she fell when her right knee gave way a 
week earlier.  A record entry from the previous day noted 
that she complained of a swollen knee, and an examiner 
reported no obvious swelling, warmth or erythema of the right 
knee.  


The RO obtained additional records in connection with the 
claim based on medical treatment that did not add any 
information to that previously of record.  A report from 
September 1999 noted that she recalled a neck injury as 
inpatient in July 1999.  In October 1999 she said that in 
July 1999 she had fallen against a walker injuring her neck 
when being taught how to use the walker.  Other VA outpatient 
reports noted that in November 1999, she complained of right 
knee pain since July 1999 that had increased in recent weeks.  
An examiner noted that she had minimal laxity and minimal 
effusion.  The assessment was right knee arthralgia with 
minimal instability and minimal effusion.  In December 1999 
it was reported that she was advised a MRI of the right knee 
was negative, and she was described as quite hostile and 
feeling that she was not getting proper attention because of 
the "7/99 incident".  Her VA hospital admission from 
December 1999 to January 2000 was for major depression after 
an overdose of medication.  

VA neurological examination in May 2000 reported no evidence 
of entrapment syndromes in right lower limb and left upper 
limb.  An orthopedic examiner in May 2000 reported the 
veteran complained of a dull ache in the low back, and gave a 
history of a fall on July 6, 1999, at a VA medical center 
with sustention of injury to the low back and neck.  The 
examiner reviewed previous records and mentioned a traction 
spur on L4-L5, and a conjoined root sleeve at L5-S1 on the 
right side.  The examiner also noted the recent normal 
electrodiagnostic test findings.  The examiner's diagnosis 
was chronic low back pain secondary to small anterior 
traction spurs of L4-L5.  The examiner opined that she had 
pain on bending and lifting, but that she had no additional 
disability due to the fall on "7/6/00".  The examiner said 
that the conjoined root sleeve could not be due to the fall.  

A neurology examiner opined that the complained of numbness 
in the lateral aspect of the right knee was not due to the 
fall in July 1999.  An examination of the right knee noted 
her complaint of pain and buckling of the right knee.  On 
examination there was mild tenderness, no swelling, a normal 
gait, and independent walking with mild mediolateral 
instability of the right knee.  An X-ray was read as being 
within normal limits.  The diagnosis was right knee 
arthralgia, status post arthroscopic surgery and mild 
mediolateral instability.  

The RO in August 2000 denied the claim for compensation based 
on medical treatment.  The veteran disagreed arguing that her 
lower back pain did not start until she hit and twisted it in 
1993. when her knee gave out.  She reported that the knee 
gave way in June 1999, and she hit her lower back on steps.  
She recalled that when hospitalized at the Montgomery 
facility, the therapist brought a walker, that she fell, and 
the therapist did not cushion her fall.  She stated that she 
reinjured her back and injured her neck.  She stated that if 
the therapist had used a belt around her waist she would not 
have fallen.  She said that she did not fall forward, but to 
the right side, and fell on the backside when she tried to 
reach up.    
 
At the Board hearing, the veteran testified that she could 
not recall the physician who told her that her back problem 
could be related to the right knee disability, but related 
that if she had a severe knee disability with problems of 
twisting, bending and falling, then she would have a back 
problem.  She recalled this was related to her at the time 
she was treated for the right shoulder, and not for the back.  
She asked if the medication for the shoulder would help her 
back.  The representative asked for a medical opinion 
(Transcript (T), inter alia, 6-8, 11).


Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In general to establish service connection there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, see Reiber v. Brown, 7 Vet. App. 513 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United State Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.





Analysis

Duty to assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence likely 
exists, or was brought to the attention of the RO or the 
Board, but not requested.  The RO notified the appellant of 
the evidence needed to substantiate the claims through 
statements of the case, and other correspondence pertinent to 
the current claim.  The appellant was afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to present hearing testimony before a Member of 
the Board.  

The argument for compensation is not a purely legal question, 
which the VCAA would not affect.  See for example Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

However, the veteran was given ample opportunity to identify 
evidence that could support the claims, but she did not 
identify or provide such evidence.  Thus, the Board finds 
that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  


The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating the claims under 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the veteran has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).  As noted previously, the representative at 
the Board hearing requested medical examinations.  However, 
the record contains VA medical examinations on the question 
of secondary service connection and compensation under 
section 1151.

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing her of the reasoning 
against the claims and providing the pertinent VA 
regulations.  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claims for secondary service connection 
of a low back disability and for compensation under section 
1151 by the RO under the new law would only serve to further 
delay resolution of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Service connection for disability of the 
low back as secondary to the service-
connected disability of the right knee.

The appellant is service connected for a disability of the 
right knee.  Under 38 C.F.R. § 3.310(a) secondary service 
connection is to be awarded when a disability is proximately 
due to or the result of a service-connected disease or 
injury.  See Evans v. West, 12 Vet. App. 22, 29 (1998) 
(establishing secondary service connection requires evidence 
that the alleged current disorder is proximately due to or 
the result of the service-connected condition).  

The Board has thoroughly reviewed the record on appeal and, 
for the following reasons, concludes that the appellant is 
not entitled to service connection as the evidence 
preponderates against the claim.  Although the record 
contains several statements by the appellant that her low 
back difficulties are related to her service-connected right 
knee disability, these statements, even when contained in 
examination reports, do not constitute competent evidence of 
an etiological relationship between a current low back 
disability and her service-connected disability of the right 
knee. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The record also contains the report from a November 1998 VA 
examination for spine disorders, in which the examiner stated 
that the appellant's low back pain is not related to her 
right knee condition.  The examiner interviewed the veteran 
and examined her right knee in addition to the lower back, 
and then opined that there is no relationship between the two 
disorders.  She advised the examiner of the duration of the 
back pain, having been five years, which was inconsistent 
with her earlier statements.  Based upon the evaluation and 
information relied on the Board finds no harm in the 
examiner's apparent evaluation without the veteran's file.  
The examiner based his assessment against a nexus on the 
veteran's history and examination of the back and right knee.  
She did not advise the examiner of any medical information 
that would be relevant to the examiner to insure an informed 
determination.  

In denying the appellant's claim, the Board essentially 
attributes substantial weight to the opinion rendered by the 
examiner in 1998.  The negative nexus opinion is not 
speculative, and was rendered in the context of an orthopedic 
examination.  There is no positive nexus opinion or any 
definitive opinion provided by an examiner in favor of the 
claim.  Even if the Board accepted without corroboration that 
the veteran were told that a back disorder could result from 
a severe knee disability, the record shows no clinical 
opinion of a severe right knee disability.  

There are references to minimal symptoms recently, and a 
clinician's opinion in 1999 was based on examination that the 
right knee could not account for the veteran's complaints of 
weakness.  It appears from the several comprehensive 
evaluations during VA hospitalizations that clinicians are 
skeptical of the claimed orthopedic basis for her reported 
falls.  In any event, there is a competent medical opinion 
against the claim which is not refuted.  Thus, it is not 
implausible from the record to conclude the probative 
evidence preponderates against the claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
to evidence.). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury.  Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence is generally required for the claimant to prevail.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Lay testimony cannot 
provide such medical evidence because lay persons are not 
competent to offer medical opinions. See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Grottveit, 5 Vet. App. at 93.  The 
credibility of the evidence presented in support of a claim 
is generally presumed.  See Elkins, 12 Vet. App. at 219 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)). 

In summary, the veteran cannot prevail on the merits because 
there is no competent evidence that her claimed condition of 
the low back is proximately due to or the result of her 
service-connected right knee disability, muchless aggravated 
thereby. Allen, supra.  

The only competent evidence of such a nexus is the veteran's 
own belief.  Even assuming the truth of a physician's general 
statement of potential causation, which was apparently 
general in nature, she is not competent to provide an opinion 
as to medical nexus.  See Stadin, Heuer, and Grottveit, all 
supra.  Thus neither the November 1998 examination report nor 
any other competent evidence of record indicated a connection 
between the veteran's service-connected knee condition and 
her claimed lower back pain.  

The Board must also point out the obvious credibility issue 
raised in the record.  The veteran asserted recently that the 
back pain had begun in 1993 after the right knee gave out.  
Her initial assertion  in 1997 was that it was present for 
several months and, at that time, she supported this with her 
own opinion of causation which referenced both knees rather 
than exclusively focusing on the service-connected right knee 
disability.  Again in a May 1997 clinical record she reported 
the onset of back pain six months earlier.  Another 
inconsistency at that time was her statement that a right 
shoulder injury occurred in a motor vehicle accident in 1989.  
Earlier when seeking VA compensation in 1994 she claimed the 
right knee locked in 1991 and caused a shoulder separation.  
It is noteworthy that she did not respond to a VA request for 
records at that time, and she asserted at the Board hearing 
that she was being treated for the shoulder when a physician 
(whose names she could not remember) informed her of the 
potential for a back-knee disability relationship.

However, more crucial on the claimed nexus for the low back 
disability is the appellant's statement recorded in the July 
1999 VA hospitalization, at which time she related having had 
low back pain even since she fell from a horse in 1996.  In 
light of these inconsistencies on material facts, the Board 
may reasonably assign little credibility to her statements of 
a link to the service-connected right knee disability.  The 
appellant has failed to show through competent medical 
evidence that a current low back disability is proximately 
due to or the result of a service connected disability, 
muchless aggravated thereby.  The November 1998 examination 
is substantial evidence to the contrary.  

In any event, the veteran is required to submit medical nexus 
evidence to support the claim and she is advised that the 
discrediting of evidence contrary to the granting of service 
connection does not alone serve as evidence that supports 
service connection.  Wandel v. West, 11 Vet. App. 200, 206 
(1998).  

In obtaining the opinion in 1998, the RO in effect recognized 
the medical complexity of the case.  The Board observes that 
the RO made a diligent effort to obtain an adequate record.  
The RO did complete development and the Board has not been 
alerted to evidence probative in the determination of 
secondary service connection that is likely available but 
that has not as yet been obtained.  The Board must observe 
that the VA opinion took into account the veteran's 
complaints and pertinent history.  It appears the examiner 
responded to the specific question set forth regarding 
service connection on a secondary basis.  

In summary, there is no medical opinion to establish a likely 
nexus between the right knee disability and the development 
of such disability of the low back.  The veteran's often 
repeated argument of a nexus is not supported in competent 
nexus evidence that took into account her disability.  As 
with any piece of evidence, which included the veteran's 
assertions of causation in writing and testimony, the 
credibility and weight to be attached to specific evidence is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is well established that lay 
observation is not sufficient to establish a medical 
diagnosis or causation.  The Board finds for the reasons 
stated that the competent evidence does preponderate against 
the claim, and the claim should be denied.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  


Compensation pursuant to 38 U.S.C.A. § 1151

Initially, the Board observes that continuance or natural 
progress or willful misconduct which would bar any 
entitlement do not appear to be relevant considerations that 
alone would negate a favorable determination.  

However, the Board finds that the medical evidence 
preponderates against the claim for compensation as a result 
of VA medical treatment, as it does not offer a basis 
supporting that the veteran has additional disability of the 
low back linked to VA treatment.  The record establishes that 
the fall occurred on July 6, 1999 at the Montgomery VA 
Medical Center, that she was transferred to the Birmingham VA 
Medical Center for evaluation after the fall, and then 
returned to the Montgomery facility for several days until 
her discharge on July 14, 1999.

At the time she filed her August 1999 claim, section 1151 
provided for compensation to a veteran for a qualifying 
additional disability that is the result of an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment and not as a result of such 
veteran's own willful misconduct.  See 38 U.S.C. § 1151 
(1999).  

The appellant's claim was filed after the 1997 effective date 
for the amendment to section 1151 providing, if applicable, 
that a claimant must make a showing of fault on the part of 
VA.  A claim for compensation under section 1151 requires 
medical evidence of an additional disability; medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and medical 
evidence of a nexus between that asserted injury or disease 
and an additional disability.  See Jones v. West, 12 Vet. 
App. 460, 463-64 (1999); see also Jimison v. West, 13 Vet. 
App. 75, 78 (1999). 

The Board concludes that the appellant has not satisfied the 
elements of section 1151 claim, because there is no medical 
evidence of the current additional disability for which she 
is seeking compensation, and her lay testimony, while 
competent to establish symptoms, is not competent medical 
evidence of such disability. See Jimison, 13 Vet. App. at 78.  
In that regard, the Board notes that, in May 2000 a VA 
examiner indicated that the record had been reviewed, that 
the veteran had a chronic low back pain, but that no 
additional disability as a result of the fall.  A neurology 
examiner similarly found claimed numbness, in light of normal 
electrodiagnostic testing, to be unrelated to the fall in 
July 1999.  

With regard to the second element, the appellant asserts 
that, during the July 1999 VA hospitalization, the therapist 
was, in essence, negligent in training her to use a walker, 
or in any event, should have taken certain precautions to 
prevent her fall.  The appellant and a VA hospital employee 
have recorded their observations of the incident that 
occurred during the early July 1999 admission to the 
Montgomery VA Medical Center.  However her lay statement as 
to what occurred does constitute competent evidence of an 
injury that is the type of injury that would be subject to 
lay observation.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The Board notes that there is no argument that she did not 
have low back problems prior to entering the VA hospital in 
early July 1999, and she continued to have such complaints 
during subsequent VA hospital admissions.  Thus, there is 
sufficient evidence of an injury but also a disability 
preceding the VA hospitalization.  However, the first element 
of a successful section 1151 claim has not been satisfied 
and, thus, the appellant's assertion of injury though 
competent, does not alone serve as sufficient evidence to 
establish entitlement to compensation.  See for example 
Robinette, 8 Vet. App. at 78-80.  

With respect to the third element, the record is devoid of 
any medical nexus evidence.  More precisely, there is no 
medical evidence of additional disability.  Further, the 
appellant's lay assertions in writing, but unenhanced with 
testimony, that an additional low back disability was caused 
by the medical treatment is not competent to establish the 
requisite nexus. See Jimison, 13 Vet. App. at 78; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In summary, the Board finds, that as a result of the 
development completed in this case, there is no further duty 
to assist the appellant with regard to the development of her 
claim.  The RO asked for and received VA medical opinions.  
In obtaining these opinions, the RO in effect recognized the 
medical issue in the case.  The Board observes that the RO 
made a diligent effort to obtain an adequate record.  

The Board has not been alerted to evidence probative in the 
determination that is likely available, but that has not as 
yet been obtained.  The Board must observe that the VA 
opinions are comprehensive and took into account the 
veteran's medical history and pertinent treatment history.  
It appears the examiners responded directly to the RO's 
request. 

The opinions rendered appear to have been based upon facts 
pertinent to the veteran's case, and knowledge of competent 
medical practice.  Competent evidence does not dispute the 
rationale supporting the conclusions reached.  There is no 
contemporaneous competent opinion to the contrary to 
reasonably call into question the VA opinions in May 2000.  
As with any piece of evidence, the credibility and weight to 
be attached to a medical opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is well established that lay observation is not 
sufficient to establish a medical diagnosis or causation.  
The Board observes that the record is supplemented with the 
veteran's Board hearing testimony that did not address this 
matter (T 6-7).

The evidence, viewed objectively, is not at least in relative 
equipoise on the question of whether the veteran has 
additional disability linked to VA medical treatment.  The 
Board finds that competent evidence does preponderate against 
the claim, and the claim should be denied.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The specific guidelines for compensation in the 
veteran's case, found at 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.358, which set forth the essential elements, are not met.  
The Board is not required to explore the element of VA fault 
since there is no additional disability of the low back 
linked to VA medical treatment.  


ORDER

Entitlement to service connection for a disability of the low 
back as secondary to a service-connected disability of the 
right knee is denied.

Entitlement to compensation benefits for a disability of the 
low back pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board believes that the RO 
should obtain relevant treatment records and a medical 
opinion.  This would provide a record that would allow for an 
informed determination of the issue of service connection for 
PTSD in light of current adjudication principles and as 
contemplated in the VCAA.  VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  

Regarding entitlement to compensation benefits for a 
disability of the cervical spine pursuant to the provisions 
of 38 U.S.C.A. § 1151, the record shows that the RO denied 
the claim in April 2001, and provided the veteran with notice 
of the decision.  The veteran filed a notice of disagreement 
in May 2001, and addressed the issue at the recent Board 
hearing.  

Since the veteran has filed a timely notice of disagreement, 
the failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, before the issue is 
returned to the Board, it must be perfected by filing a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 
(2001). 

Turning to the issue of service connection for PTSD, the 
veteran's claim is based on a personal assault that she 
contends occurred during military service.  A VA examiner in 
1998 linked PTSD to personal trauma.  However, more recent VA 
hospital records show the psychiatric diagnosis is not PTSD.  
When the claim was denied in February 1999, the rating board 
noted an apparent credibility issue regarding facts in 
military service, principally whether the veteran's husband 
at that time was in military service as she had claimed.  She 
has contested the RO finding and. 

The RO should develop the claim as provided in the special 
evidentiary procedures for PTSD claims based on personal 
assault that were established in February 1996 in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14(c) (Feb. 20, 
1996), and that are a substantially expanded version of 
former MANUAL M21-1, Part III,  7.46(c)(2) (Oct. 11, 1995).  

The general M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  

As to personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III,  5.14(c)(5).  Thus, 
in view of other pertinent M21-1 provisions in personal-
assault cases, the Secretary has undertaken a special 
obligation to assist a claimant in producing corroborating 
evidence of an in-service stressor.  

The veteran reported an incident of sexual assault in 
service, and there is a diagnosis of PTSD for the veteran.  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f). 
The claimant has alleged a particular event that occurred in 
service that medical providers have accepted to support the 
diagnosis of PTSD.  There is no statement from the 
appellant's former husband to confirm some aspects of her 
story.

Previously, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).

As to statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
and that "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," the Court stated 
recently that these quoted categorical statements were made 
in the context of discussing PTSD diagnoses other than those 
arising from personal assault.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau, supra.  However, as noted above, VA 
has provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis, for 
personal-assault cases.  

To that extent, the above categorical statements in Cohen and 
Moreau, and other cases where they may have been echoed, are 
not operative.  Patton v. West, 12 Vet. App. 272 (1999).  
Therefore the Board finds that the belief that the incident 
actually occurred is an opinion of a clinician entitled to 
significant probative weight.  

Any information that could be provided by the veteran's 
husband is significant.  Further she has identified the 
person involved in her encounter which should also be 
verified.

In addition, the RO must verify the military status of her 
former husband.  Specifically, it must determine if he was on 
active duty through official records or whether the records 
the appellant submitted correctly establish his military 
service as claimed. 

In addition, the Court in Patton notes that in two places the 
MANUAL M21-1, Part III,  5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Therefore the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.  

The veteran's claim does require an assessment of 
credibility.  There is also a competent diagnosis of PTSD 
attributable to service as well as other coexisting 
psychiatric disability.  The Board has not overlooked the 
inconsistency in the veteran's presentation at times which it 
may reasonably weigh in her assertions regarding PTSD based 
upon a personal assault many years prior.  Of course there is 
the medical professional's belief that the incident actually 
occurred and it served as the basis for the PTSD diagnosis.  
And, as noted previously, the veteran's former husband has 
not been contacted to confirm any elements of her account.  
Obviously, other individuals having first hand information, 
the named offender for example, would not likely volunteer 
it.




The recent decision in Patton clearly alters the landscape in 
the adjudication of claims of service connection for PTSD 
based upon personal assault.  In view of the applicable legal 
precedent mentioned above, as applied to the facts of this 
appeal, the case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment for psychiatric symptomatology 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2); 
66 Fed. Reg. 45,630, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).

3.  The RO should complete any additional 
development necessary to comply with the 
current development guidelines set forth 
in Manual M21-1, in particular Part III, 
para. 5.14c in the manner suggested 
therein for claims such as the veteran's.  

The RO should attempt to clarify the 
military status of the veteran's former 
spouse at the time of the alleged 
incident during military service, and the 
person who the veteran has named as 
committing the personal assault.  If 
possible, the RO should obtain a 
statement from the veteran's spouse 
during military service to clarify facts 
regarding his military status and his 
supervisor at the time in question.

4.  Following the above, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist who has not previously 
examined her, if possible, to determine 
whether the veteran has PTSD that is 
related to an inservice stressor.  The 
examiner should conduct the examination 
with consideration of the current 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  





If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
stressor(s) that caused the disorder and 
the evidence relied on to establish the 
existence of the stressor(s).  The 
examiner must also comment explicitly 
upon whether there is a link between such 
inservice stressor or stressors and 
current symptoms.  

The examiner should also comment on the 
significance, if any, of the experiences 
reported to have occurred in service to 
any current psychiatric disability found 
to be present.  The report of the 
examination should include rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  

The entire claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of her 
claim.  38 C.F.R. § 3.655 (2001).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  The RO should issue a statement of 
the case covering the issue of 
entitlement to compensation benefits for 
a disability of the cervical spine 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The veteran should be advised of 
the need to timely file a substantive 
appeal if she wishes appellate review.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for 
PTSD. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



